Order entered October 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00921-CV

       NORA D. MONTES AND MANUEL MONTEZ, JR., Appellants

                                       V.

    RICHARD J. KEENAN AND OVILLA BUILDERS, INC., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-04872

                                    ORDER

      The reporter’s record in this case has not been filed.      By letter dated

September 26, 2022, we informed appellants the court reporter notified us that the

reporter’s record had not been filed because appellants had not (1) requested the

record; or (2) paid for or made arrangements to pay for the record. We directed

appellants to provide the Court with written verification showing the reporter’s

record had been requested and that appellants had paid for or made arrangements

to pay for the record or had been found entitled to proceed without payment of
costs. We cautioned appellants that failure to provide the required documentation

within ten days might result in the appeal being ordered submitted without the

reporter’s record.   To date, appellants have not provided the Court with

documentation showing they have requested the reporter’s record, nor otherwise

corresponded with the Court regarding the status of the reporter’s record.

Accordingly, we ORDER this appeal submitted without a reporter’s record.

      Appellants’ brief is due by December 1, 2022.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE